UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

ROBERT W. SEIDEN, Esq., Receiver for
CHINA NORTH EAST PETROLEUM
HOLDINGS LIMITED,

                 Plaintiff,

        -v-                                                           No. 17 CV 02583-LTS

BAKER TILLY HONG KONG LIMITED,

                 Defendants.

-------------------------------------------------------x

                                    MEMORANDUM OPINION AND ORDER

                 Plaintiff Robert W. Seiden, Esq. (“Seiden”), as receiver for China North East

Petroleum Holdings Limited (“the Company”), moves for a default judgment against Defendant

Baker Tilly Hong Kong Limited (“Baker Tilly”), pursuant to Federal Rule of Civil Procedure

55(b)(2) and S.D.N.Y. Local Civil Rule 55.2(b), on claims arising from Baker Tilly’s alleged

negligence in performing an audit and issuing an audit report for the Company. Baker Tilly has

not appeared or responded to the claims asserted against it in this action, despite having been

afforded ample time and opportunity to do so.

                 The Court has jurisdiction of this action pursuant to 28 U.S.C. § 1332 and § 1367.

                 The Court has reviewed Plaintiff’s submissions carefully and, for the following

reasons, Plaintiff’s motion for default judgment is granted.

                                                 BACKGROUND

                 The following recitation of facts is drawn from Plaintiff’s First Amended

Complaint (docket entry no. 11, the “FAC”), as well as uncontroverted documentary evidence

submitted by Plaintiffs in connection with the instant motion practice. In light of Baker Tilly’s


SEIDEN DEF. J.                                             VERSION MARCH 22, 2019                   1
failure to respond to the FAC, Plaintiff’s well-pleaded factual allegations are deemed admitted.

See Fed. R. Civ. P. 8(b)(6); Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d

155, 158 (2d Cir. 1992) (“[A] party’s default is deemed to constitute a concession of all well

pleaded allegations of liability.”). Plaintiff’s additional factual proffers are uncontroverted.

                 The Company is a Nevada corporation first registered on August 26, 1999. (FAC

¶ 3.) Plaintiff was appointed as the receiver for the Company by the Second Judicial District

Court of the State of Nevada in and for the County of Washoe in the action Amy Liu, et al. v.

China North East Petroleum Holdings Limited, Case No. CV15-02299. (FAC ¶ 2; Acceptance

of Receivership, docket entry no. 32-2.) According to the Company’s SEC Forms S-3 and 10-K,

it maintained principal executive offices in New York, NY. (Seiden Decl., Exs. 7 and 9.) Its

shares were traded on the NASDAQ, which is located in New York and, according to the FAC, a

substantial part of the events giving rise to the claims against Defendant occurred in New York.

(FAC ¶ 7.) Defendant is a private limited company registered in Hong Kong with limited shares;

its shareholders are domiciled in Hong Kong. (Id. ¶ 4.) Defendant is a Public Company

Accounting Oversight Board-registered audit firm. (Id.)

                 Beginning on or before January 2009, Wang Honjun (“Wang”), who was then the

Chairman of the Company’s Board of Directors and CNEP’s President and CEO, and Ju Guizhi

(“Ju”), one of the Company’s founders, engaged in numerous, undisclosed, related-party

transactions involving the Company. (FAC ¶ 8.) In support of this allegation, Plaintiff proffers

an Independent Accountant’s Report prepared by John Lees Associates for the Company’s Board

of Directors (the “Independent Audit”), which indicates that 176 transactions occurred without

specific Board approval in 2009 (Independent Audit, docket entry no. 32-5, § 1.4.3) and bank

statements which show that transfers were made to company insiders or their family members in




SEIDEN DEF. J.                                     VERSION MARCH 22, 2019                          2
2009. (FAC ¶¶ 15-16, 22; Bank Statements, docket entry no. 32-7.) These transactions totaled

at least $59 million.1 (FAC ¶¶ 8-9.)

                 Baker Tilly was retained to audit the Company’s December 31, 2009, financial

statements. (FAC ¶ 18.) In the engagement letter, Baker Tilly agreed that its audit would

“express an opinion on the financial statements in accordance with the [G]enerally [A]ccepted

[A]ccounting [P]rinciples accepted in the United States (“GAAP”).” (FAC ¶ 19; Engagement

Letter, docket entry no. 32-3.) The agreement also provided that the audit of “the financial

statements [would] be conducted in accordance with the standards established by the Public

Company Accounting Oversight Board (PCAOB) and [would] include tests of the Company’s

accounting records and other procedures we consider necessary to enable us to express our

opinion.” (FAC ¶ 19, Engagement Letter.) Finally, the engagement letter stated that Baker Tilly

would conduct independent tests to verify and document evidence it receive[d] from the

company so that the financial statements would be “free of material misstatements.” (FAC ¶ 20;

Engagement Letter.)

                 During the audit and before Baker Tilly issued its audit opinion (the “Audit

Opinion”), Baker Tilly was advised that the Company had engaged in 176 related-party

transactions totaling over $59 million in 2009. (FAC ¶ 22.) Baker Tilly also encountered a

number of red flags suggesting that those transactions involved a high risk of fraud, such as the

fact that the chairman of the Company’s Audit Committee had resigned due to concerns related

to the transactions, and Baker Tilly itself determined that the Company’s internal controls



1
        Plaintiffs allege that transactions totaled approximately $59 million. The Independent
        Audit indicates that the 176 transactions totaled 268,488,937.27 Renminbi. (Independent
        Audit § 1.4.3.) It also noted that there was a total balance of 135,424,009.33 Renminbi
        due from Ju and Wang. The Renminbi is the official currency of the People’s Republic
        of China. Renminbi, Merriam-Webster’s Collegiate Dictionary (10th Ed. 1999).


SEIDEN DEF. J.                                     VERSION MARCH 22, 2019                           3
relating to such transactions were seriously deficient. (FAC ¶ 23.) The Independent Audit also

raised other red flags such as the ability of management to override internal controls and access

the Company’s bank accounts; the possibility of other unauthorized related-party transactions,

including cash withdrawals and payments to vendors and investors, made by insiders on behalf

of CNEP without authorization due, in part, to insufficient verification of payments; inadequate

segregation of duties among employees in accounts payable and cash management departments

that could result in the misappropriation of Company funds; an incomplete audit trail for related-

party transactions; convoluted and inappropriate account offsets of amounts owed to the

Company by insiders, including Wang and Ju, based on agreements that were largely unsigned

and contained contradictory statements or amounts; and varied explanations and numerous other

anomalies were noted in documentation of the transactions related to fixed asset prepayments to

suppliers that were purportedly paid through Ju’s personal account. (See generally, Independent

Audit.) Given these red flags, Baker Tilly failed to plan and implement an audit response to the

related-party transactions. (FAC ¶ 24.) Contrary to GAAP, the Company’s December 31, 2009,

financial statements did not disclose the related-party transactions other than as a single entry

showing a balance of $89,269 due to a shareholder. (FAC ¶ 25; Form 10-K, docket entry no. 32-

6 at F-3.) Baker Tilly also failed to abide by its own agreed upon obligations by failing to

conduct any independent testing to ensure that there were no material misstatements in the Audit

Opinion. (FAC ¶ 26.)

                 Baker Tilly issued an Audit Opinion regarding the Company’s 2009 financial

statements knowing that it would be filed with the Company’s 2010 Form 10-K. (FAC ¶ 27.)

The Audit Opinion stated that the audit had been conducted in compliance with PCAOB




SEIDEN DEF. J.                                    VERSION MARCH 22, 2019                            4
standards and that the Company’s financial statements fairly and accurately reflected the

company’s position and results in conformity with GAAP. (FAC ¶ 27.)

                 Plaintiff commenced this action against Baker Tilly on April 11, 2017. (Docket

entry no. 1.) Plaintiff filed the FAC on May 12, 2017, setting forth six causes of action. On May

22, 2017, Plaintiff served the summons and the FAC on Baker Tilly by FedEx, which confirmed

delivery on May 24. (Affidavit of Service, docket entry no. 12.) When Baker Tilly failed to

appear or file an answer, Plaintiff requested entry of a certificate of default against Defendant,

which was entered by the Clerk of Court on December 21, 2017, and then moved for default

judgment on May 1, 2018. (Docket entry nos. 24, 30.)

                 On May 2, 2018, Plaintiff filed a certificate confirming that service of the motion

for default judgment had been made by FedEx. (Docket entry no. 33.) In this motion, Plaintiff

has elected to pursue a default judgment only as to Count Two of the FAC, which alleges that

Baker Tilly acted with negligence and gross negligence when it breached its duty to the

Company by knowingly providing a false Audit Opinion that was not developed in compliance

with GAAP or PCAOB standards. (Mem. in Supp. at 12, docket entry no. 31; FAC ¶ 34.).

                                             DISCUSSION

Service

                 Pursuant to Federal Rule of Civil Procedure 4(f)(2)(A), service on a defendant in

a foreign country may be accomplished by methods reasonably calculated to give notice, if there

is no internationally-agreed means, or there is an international agreement that allows other means

of service but does not specify such means. The Supreme Court has confirmed that Article 10(a)

of the Hague Convention does not preclude service by mail on foreign defendants in countries

that do not object to that article. Water Splash, Inc. v. Menon, 137 S. Ct. 1504 (2017). Courts




SEIDEN DEF. J.                                     VERSION MARCH 22, 2019                              5
have specifically found that service by mail, including FedEx, to Hong Kong is authorized by

Federal Rule of Civil Procedure 4(f)(2)(A) if, consistent with Hong Kong law, service was (or in

the deponent’s opinion was anticipated to be) received by the defendant within 7 days of mailing

and was not returned to the plaintiff. In re Coudert Brothers LLP, No. 16-CV-8237 (KMK),

2017 WL 1944162, at *8-12 (S.D.N.Y. May 10, 2017). Based on Plaintiff’s May 24, 2017,

affidavit of service, the Court finds that Defendant was properly served.

Default Judgment

                 In determining whether to grant a motion for default judgment, courts within this

district first consider three factors: “(1) whether the defendant’s default was willful; (2) whether

defendant has a meritorious defense to plaintiff’s claims; and (3) the level of prejudice the non-

defaulting party would suffer as a result of the denial of the motion for default judgment.”

Indymac Bank, F.S.B. v. Nat’l Settlement Agency, Inc., No. 07 Civ. 6865 (LTS) (GWG), 2007

WL 4468652, at *1 (S.D.N.Y. Dec. 20, 2007) (citation omitted); see also Guggenheim Capital,

LLC v. Birnbaum, 722 F.3d 444, 455 (2d Cir. 2013) (applying these factors in review of lower

court grant of a default judgment). The Court finds that all three factors weigh in Plaintiff’s

favor. Baker Tilly’s failure to respond to Plaintiffs’ FAC and the instant motion is indicative of

willful conduct. See Indymac, 2007 WL 4468652, at *1 (holding that non-appearance and

failure to respond to a complaint or motion for default judgment indicate willful conduct).

Moreover, the Court is unaware of any meritorious defenses and, because Baker Tilly failed to

appear, it has not proffered such a defense. Finally, the Court finds that Plaintiff will be

prejudiced and left with no alternative recourse if denied the ability to seek judgment by default.

                 Although Baker Tilly has not appeared to defend this action and the Clerk of

Court has entered a certificate of default, this Court must determine “whether the allegations in



SEIDEN DEF. J.                                    VERSION MARCH 22, 2019                               6
Plaintiff's complaint are sufficiently pleaded to establish [Baker Tilly’s] liability.” Lenard v.

Design Studio, 889 F. Supp. 2d 518, 528 (S.D.N.Y. 2012). Plaintiff moves for default judgment

on only his Second Cause of Action, which alleges negligence and gross negligence. Plaintiff

contends that Baker Tilly’s negligent acts or omissions constituted a breach of Baker Tilly’s

professional duty, owed to the Company, Baker Tilly’s client, to exercise due care, resulting in

the misappropriation of at least $59 million. Plaintiff further contends that Baker Tilly acted in a

grossly negligent manner by knowingly providing a false Audit Opinion that was not compliant

with GAAP or PCAOB standards, conducting an international audit without even the slightest

diligence before offering its Audit Opinion, and ignoring red flags and warnings about the

related-party transactions.

                 To assert a claim for professional negligence against an auditor or accountant, a

plaintiff must establish the existence of a professional relationship and a failure to exercise due

care, which may be demonstrated by material deviation from recognized and accepted

professional standards, such as GAAP, which proximately causes damage to plaintiff. Cumis

Ins. Soc’y Inc. v. Tooke, 739 N.Y.S.2d 489, 493 (App. Div. 2002). Courts have characterized

gross negligence as an act or acts that “smack of intentional wrongdoing” or a “failure to

exercise even slight care,” where there were “several acts of negligence with foreseeably severe

cumulative effect.” See, e.g., Colnaghi, U.S.A., Ltd., v. Jewelers Prot. Servs., Ltd., 81 N.Y.2d

821, 824 (1993); Food Pageant, Inc. v. Consol. Edison Co., 54 N.Y.2d 167, 172 (1981);

Internaitonale Nederlanden (U.S.) Capital Corp. v. Bankers Trust Co, 261 A.D.2d 117, 122

(App. Div. 1999) (citing id.).

                 The allegations in the FAC, along with the proffered evidence, demonstrate that

the Company was Baker Tilly’s professional client. Furthermore, Baker Tilly affirmed in the




SEIDEN DEF. J.                                     VERSION MARCH 22, 2019                             7
engagement letter that it recognized its duty to abide by GAAP and PCAOB standards. Thus, the

record establishes that Baker Tilly had a duty to exercise the ordinary care, skill, or diligence that

an auditor of ordinary skill and knowledge commonly possesses.

                 The allegations and evidence proffered establish that 176 unapproved and

undisclosed related-party transactions took place in 2009, of which Baker Tilly was made aware.

Plaintiff also demonstrates that the Defendant ignored multiple “red flags” suggesting that these

transactions involved a high risk of fraud and that Baker Tilly “failed to plan and implement an

appropriate audit response to these related-party transactions in compliance with PCAOB

standards.” (FAC ¶ 24.)

                 Despite this information, Baker Tilly’s Audit Opinion, which it knew would be

publicly filed with the Company’s Form 10-K, did not disclose the related-party transactions,

other than to show a small net balance due to a single shareholder. Thus, the statements failed to

provide a description of the transactions, the nature of the relationships involved, the amounts

involved, and other information that may be necessary to understand the effects of the significant

and unusual transactions on the financial statements as required by U.S. GAAP. See Druskin v.

Answerthink, Inc., 299 F. Supp. 2d 1307, 1328 (S.D. Fla. 2004) (“GAAP FASB 57 requires

financial statements to include disclosures of material [related-party] transactions. The

disclosures shall include (a) the nature of the relationships involved, (b) a description of

transactions . . . (c) the dollar amounts of transactions, and (d) amounts due from related

parties.”). Similarly, Baker Tilly failed to abide by PCAOB standards for instances in which an

auditor determines that undisclosed related-party transactions exist. See Auditing Standard

2410: Related Parties, PCAOB Release No. 2014-002 (June 10, 2014), available at

https://pcaobus.org/Standards/Auditing/Pages/AS2410.aspx) (listing responsibilities of auditors




SEIDEN DEF. J.                                     VERSION MARCH 22, 2019                            8
regarding related-party transactions such as assessing the need to take additional steps to identify

other transactions).

                 This uncontroverted record of GAAP violations, ignored red flags, and knowing

failure to disclose the related-party transactions, establishes that Baker Tilly knowingly acted in a

manner so different in kind and degree from ordinary negligent conduct as to constitute gross

negligence. See Anwar v. Fairfield Greenwich Ltd., 728 F. Supp. 2d 372, 437 (S.D.N.Y. 2010)

(finding allegations that defendants ignored numerous red flags sufficient state a claim for gross

negligence). These allegations and the evidence demonstrate that Baker Tilly breached its duty

to Plaintiff by providing a false Audit Opinion and failing to adhere to the relevant professional

standards.

                 Finally, with regard to causation, Plaintiff must show that it was reasonably

foreseeable that the damages incurred would follow from the wrongful act. In re Allou

Distributors, Inc., 395 B.R. 246, 268 (Bankr. E.D.N.Y 2008). Here, Plaintiff asserts that the

Company relied on Baker Tilly’s audits, and that Baker Tilly’s concealment of the

misappropriations caused the Company’s permanent loss of the misappropriated funds. See

ATC Healthcare Inc. v. Goldstein, Golub & Kessler LLP, 28 Misc. 3d 1237(A), 958 N.Y.S.2d 59

(Sup. Ct. 2009) (stating that proximate cause exists where it is reasonably foreseeable that a

plaintiff’s damages would have been limited had the defendants not acted as they did) (citing id.

at 268-69); (FAC ¶¶ 32, 52-53). These uncontroverted allegations are sufficient to establish that

Baker Tilly’s departure from acceptable accounting standards was the proximate cause of

damages. Accordingly, Plaintiff has satisfied the elements required to establish liability on his

Second Cause of Action for Baker Tilly’s negligence and gross negligence.




SEIDEN DEF. J.                                     VERSION MARCH 22, 2019                            9
Default Damages

                 Plaintiff alleges that the Company suffered at least $59 million in damages arising

from the related-party transactions. While the evidence proffered does establish the occurrence

of related-party transactions, Plaintiff does not proffer evidence establishing that the funds were

exclusively withdrawn for personal use and that no portion of that sum was used to make

payments related to the Company’s operations. Because the actual damages to the company are

uncertain, the Court finds that an inquest into the compensatory damages is necessary.

                 Plaintiff also seeks punitive damages. Plaintiff contends that the injuries resulting

from Baker Tilly’s gross negligence entitle the Company to exemplary damages in the amount

necessary to punish Baker Tilly and to deter similar conduct by others. Under New York law, an

award of punitive damages is permitted when “the defendant’s wrongdoing is not simply

intentional but evince[s] a high degree of moral turpitude and demonstrate[s] such wanton

dishonesty as to imply a criminal indifference to civil obligations.” Tiffany and Co. v. Costco

Wholesale Corp., 127 F. Supp. 3d 241, 261 (S.D.N.Y. 2015) (quoting Ross v. Louise Wise

Servs. Inc., 868 N.E.2d 190, 196 (2007) (internal quotation marks and citations omitted).

Plaintiff’s unchallenged factual allegations of deliberate and aggravated conduct by Defendant

Baker Tilly, including knowingly failing to plan and implement an appropriate audit response to

related-party transactions, knowingly failing to disclose related-party transactions in the

Company’s financial statements, and knowingly failing to comply with its responsibility to act in

accordance with PCAOB and GAAP standards, are sufficient to support an award of punitive

damages. The Court finds that an inquest into the appropriate amount of punitive damages is

also necessary.




SEIDEN DEF. J.                                     VERSION MARCH 22, 2019                           10
                 Furthermore, the Court grants Plaintiff’s request for prejudgment interest at the

New York State rate of 9% per annum from September 30, 2010 through the date judgment is

entered is warranted. N.Y. C.P.L.R. §§ 5001(a), 5004.

                 Finally, Plaintiff has provided no authority to support its request for attorneys’

fees, which is, accordingly, denied. Oscar Gruss & Son, Inc. v. Hollander, 337 F.3d 186, 199

(2d Cir. 2003) (“Under the general rule in New York, attorneys’ fees are the ordinary incidents

of litigation and may not be awarded to the prevailing party unless authorized by agreement

between the parties, statute, or court rule.”).



                                             CONCLUSION

                 For the foregoing reasons, Plaintiffs’ motion for default judgment on Count Two

of the FAC as against Baker Tilly is granted. The remaining Counts will be dismissed without

prejudice when judgment is entered. This case is hereby referred to Magistrate Judge Sarah

Netburn for an inquest into compensatory and punitive damages and attorney’s fees. Plaintiff’s

counsel is directed to contact Judge Netburn’s chambers promptly to make arrangements for

inquest proceedings. This Memorandum Order resolves docket entry no. 30.



        SO ORDERED.

Dated: New York, New York
       March 22, 2019

                                                                /s/ Laura Taylor Swain
                                                                LAURA TAYLOR SWAIN
                                                                United States District Judge




SEIDEN DEF. J.                                      VERSION MARCH 22, 2019                            11
